Abraham J. Mtjlter, J.
Petitioner, heretofore authorized to sue as an indigent person, has requested the court to appoint an attorney at law to represent him. The court has contacted the Brooklyn Bar Association, the Legal Aid Society, and various other associations organized to represent -indigent persons. All have indicated their unwillingness or inability to act or to assign counsel.
The court has been unable to find any legislation, rule or authority to make such appointment in civil litigation such as that which petitioner desires to bring, to wit: an action for damages for alleged malpractice of a lawyer previously assigned by court order to represent the petitioner in criminal proceedings in this court.
This court consulted with Mr. Justice Edward Thompson, who acquiesced in this court’s opinion. We agreed upon a practical solution of the matter, to wit: to ask for volunteers from among members of the Board of Directors of the Brooklyn Law School Alumni Association.
William E. Doherty, Esq., of 78-11 Kew Forest Lane, Forest Hills, New York 11375, telephone 212-263-5983 has graciously consented to accept the assignment. He is a mature, experienced, and competent attorney.
*417He is hereby appointed to act as counsel to petitioner, Michael Williams, in any civil litigation to be brought by or on behalf of said Williams against any lawyer or lawyers for alleged malpractice in representing said Williams in connection with his arrest, indictment, conviction, and incarceration because of the two indictments of said petitioner in the Supreme Court, Kings County, filed under indictments No. 19 and No. 51 of 1964.
Nothing contained herein is to be construed as inferring that said petitioner has or has not any cause of action against anyone for anything whatsoever. All of such matters are left for determination of a court having jurisdiction over the same as and when properly presented to it.
This is the order of the court entered herein on all the papers and proceedings had in this court.